Appeal from a decision of the Workers’ Compensation Board, filed January 25, 1980, which reversed a decision of an Administrative Law Judge allowing the claim and found that at the time of the assault claimant was not within the confines of his employment and did not suffer an accident arising out of and in the course of his employment. Claimant testified that he worked as an attendant at the Creedmoor Psychiatric Center on the 4:00 p.m. to 12:00 o’clock midnight shift. He sustained multiple injuries when he was assaulted while walking along the side of a public roadway to a bus stop outside of the hospital grounds. Claimant stated that about five teen-agers who were following him began throwing rocks at him. He initially sought cover and at one time re-entered the grounds. However, there came a time when he threw a rock back at the youths and, in retaliation, he was *839eventually beaten up by them before being rescued. Claimant further stated that he was allowed to leave work at 11:30 p.m. since he had “such a long way to go and I was having trouble previously at the bus stop, they would let me leave a little bit early to avoid the crowds in the park which starts [sic] to leave at about quarter to twelve.” He admitted the attack occurred after work. The finding of the board is supported by substantial evidence and, therefore, its decision must be affirmed (see Matter of Malacarne v City of Yonkers Parking Auth., 41 NY2d 189, 198, 199). Decision affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.